Citation Nr: 0713772	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1959 to 
July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In March 2006, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board for appellate review.


FINDING OF FACT

Since the award of service connection, the veteran's 
osteoarthritis of the right knee has been manifested by pain, 
crepitus, and weakness.  Functional loss has equated to 
flexion of no worse than 96 degrees and extension to no worse 
than 8 degrees; without further limitation due to pain, 
weakness, excess fatigability, or lack of endurance.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected osteoarthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through July 2002 and April 2006 notice 
letters, the veteran and his representative were notified of 
the legal criteria governing his claim.  In the April 2006 
notice letter, VA provided the veteran with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  By a 
supplemental statement of the case (SSOC) in December 2006, 
they were notified of the evidence that had been considered 
in connection with his claim and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the July 2002 and April 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send VA any evidence in his 
possession that pertained to the claim.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand.  Nothing about the evidence or any response 
to the notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, the claim was properly re-adjudicated in 
December 2006, which followed the notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Madison, Wisconsin.  Additionally, in February 2003, June 
2005, and November 2006, the veteran was provided VA 
examinations in relation to his claim, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's osteoarthritis of the right knee has been 
evaluated as 20 percent disabling under Diagnostic Code 5003 
for degenerative arthritis.  38 C.F.R. § 4.71a (2006).  Under 
this diagnostic code, the disability is rated on the basis of 
limitation of motion of the affected joint.  In this regard, 
the criteria for limitation of flexion of the leg are found 
under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  A 
noncompensable (zero percent) rating is warranted if flexion 
is limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee 
may also be rated under limitation of extension of the leg.  
A noncompensable rating is warranted if extension is limited 
to 5 degrees; a 10 percent rating is warranted if extension 
is limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II) (2006).

A review of the medical evidence reveals that the veteran has 
been afforded three VA orthopedic examinations in relation to 
his claim.  In a February 2003 VA examination report, the 
veteran was diagnosed with osteoarthritis of the right knee.  
X-rays reflected moderate right knee osteoarthritic changes.  
The veteran had full range of motion with minimal discomfort.  
The examiner found some crepitation with no swelling or 
tenderness.

A June 2005 VA examiner provided four range of motion 
studies.  The results showed range of motion from 8 to 96 
degrees, 8 to 98 degrees, 6 to 100 degrees, and 6 to 100 
degrees.  Pain was reported throughout movement with 
increased pain at the end of extension.  Strength was 4+/5 
for flexion and 5/5 for extension.  The veteran had 
subjective complaints of pain, weakness, giving way, 
instability, and stiffness.  He also reported intermittent 
use of a cane.  On examination, there was evidence of 
crepitation.  The examiner did not find any instability, 
grinding, or ankylosis.  He gave the opinion that it was more 
likely than not that the veteran would need a total right 
knee replacement in the future.

Pursuant to the Board's remand, the veteran was afforded 
another VA examination in November 2006.  The veteran had 
subjective complaints of pain, weakness, swelling, and giving 
way.  Symptoms were worse during excess walking or standing.  
Four trials of range of motion testing were conducted, 
resulting in full extension for each attempt.  Flexion was to 
122 degrees, 126 degrees, 130 degrees, and 130 degrees.  The 
veteran reported pain at the extreme of flexion for all four 
attempts, with pain at the extreme of extension on the last 
attempt.  Strength was 4/5 for flexion and 5/5 for extension.  
Notably, the examiner stated that there was no additional 
loss of motion on flare or repetitive use due to pain, 
weakness, excess fatigability, or lack of endurance.  
Objective symptoms included crepitus and mild weakness.  
There was no evidence of ankylosis, warmth, erythema, 
ecchymosis, instability, tenderness, swelling, or effusion.  

Based on the evidence provided in the VA orthopedic 
examinations, the Board finds that a rating in excess of 20 
percent is not warranted at any time since the award of 
service connection.  In this case, it has not been shown that 
flexion has been limited to even a noncompensable level of 60 
degrees, but rather to no worse than 96 degrees in the June 
2005 examination report.  Additionally, the November 2006 
examination actually showed improved flexion, which was to no 
worse than 122 degrees.  In order for a higher rating to be 
warranted, flexion must be limited to worse than 30 degrees, 
which has not been shown by examination.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  Concerning extension, the June 2005 
examination did demonstrate some limitation as compared to 
the February 2003 and November 2006 examinations, which both 
showed full extension.  In any event, the limitation to 8 
degrees of extension approximates only a 10 percent rating.  
In order for a higher rating to be warranted, extension must 
be limited to worse than 15 degrees, which has also not been 
shown by examination.  38 C.F.R. § 4.71a (Diagnostic 
Code 5261).

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sep. 17, 2004).  In that opinion, 
the General Counsel said that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, because the veteran's 
limitation of flexion is such that a compensable rating is 
not warranted, separate ratings are not for application.

Furthermore, regarding any functional loss of the right knee 
due to other factors, the Board finds that a higher initial 
rating is not warranted.  See C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  The November 2006 examiner 
clearly reported that there was no additional loss of motion 
on flare or repetitive use due to pain, weakness, excess 
fatigability, or lack of endurance.  Thus, even with flare-
ups of pain or weakness during activity, the veteran's right 
knee disability is not so disabling as to approximate the 
level of impairment required for assignment of a 30 percent 
rating under the limitation-of-motion criteria.  In short, 
there is no suggestion in the record since the award of 
service connection that the veteran's functional losses due 
to problems such as pain or flare-ups equate to limitation of 
motion such that a higher or separate rating could be 
assigned.

The veteran also contends that his right knee will worsen in 
the future and he will need a total knee replacement.  The 
June 2005 VA examiner agreed with this assessment.  While 
this may be true, the rating schedule is designed to 
compensate the veteran for his current level of disability 
and not the speculative level of future disability.  The 
rating schedule accommodates changes in condition and the 
veteran may be awarded an increased evaluation in the future 
should his disability worsen.  See 38 C.F.R. § 4.1.

The veteran has also received intermittent treatment for his 
right knee arthritis at the Madison VAMC.  While these 
treatment records indicate complaints of right knee pain, 
they do not contain supportive evidence by which to provide a 
higher initial rating.

The Board has also considered the applicability of a higher 
initial rating for the veteran's right knee disability under 
other potentially applicable diagnostic codes.  It is noted 
that separate ratings may be assigned for arthritis of the 
knee and instability.  VAOPGCPREC 23-97 (July 1997).  
However, instability must be severe enough to warrant at 
least a compensable degree of disability.  As discussed 
above, such is not the case concerning the veteran's right 
knee disability.  He has no instability that warrants a 
compensable rating.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5257).  Therefore, separate ratings are not assignable.  
Moreover, because ankylosis or impairment of the tibia or 
fibula is not clinically shown, an evaluation would not be in 
order under Diagnostic Codes 5256 or 5262.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's right knee disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for a higher initial rating for his 
service-connected right knee disability.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
disability is more severely disabling than was initially 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for 
osteoarthritis of the right knee must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 20 percent for 
osteoarthritis of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


